

107 SRES 752 IS: Condemning the Chinese Communist Party’s use of forced labor and other coercive measures to destroy religious freedom in Tibet.
U.S. Senate
2020-10-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 752IN THE SENATE OF THE UNITED STATESOctober 22 (legislative day, October 19), 2020Mr. Hawley (for himself, Mr. Tillis, Mr. Cruz, Mr. Scott of South Carolina, Mrs. Blackburn, Mr. Braun, Mr. Young, Mrs. Loeffler, Mr. Cassidy, Ms. McSally, and Mr. Lankford) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONCondemning the Chinese Communist Party’s use of forced labor and other coercive measures to destroy religious freedom in Tibet.Whereas the Chinese Communist Party has long persecuted Tibetans for their religious beliefs, including by illegitimately claiming authority to designate the Dalai Lama’s successor, destroying religious institutions, and arbitrarily detaining, disappearing, and torturing Tibetans in order to compel adherence to normal religious activities, as sanctioned by the Party;Whereas the Chinese Communist Party has launched a policy of Sinicization of Tibetans and escalated its attacks on Tibetans by removing Tibetan farmers and herders from their land, compelling them to cede control of their land and herds to state authorities, transferring them to state facilities where they are subjected to forced labor training programs, political indoctrination, and other abuses, and sending them to state-assigned jobs in Tibet and other parts of China, often far from their families and communities;Whereas the Chinese Communist Party views forced labor and other coercive measures as acceptable practices for strengthening the Chinese economy, while simultaneously suppressing or eliminating religious and ethnic groups that it views as inherently threatening to its rule and other political ambitions;Whereas the Chinese Communist Party’s actions in Tibet, like its actions in the Xinjiang Uyghur Autonomous Region and other parts of China, reflect the Party’s belief that might makes right and its determination to use every measure at its disposal, no matter how heinous, to consolidate power and advance its interests; andWhereas the Chinese Communist Party believes that might makes right not just domestically, but also in international relations, as evidenced by its actions in the Taiwan Strait, the South and East China Seas, along the Sino-Indian border, and in cyberspace, as well as its use of economic threats to silence or otherwise compel nations, businesses, and individuals to accede to its demands throughout the Indo-Pacific region and beyond: Now, therefore, be itThat the Senate—(1)condemns the Chinese Communist Party’s campaign against religious freedom in Tibet, including its plainly illegitimate efforts to designate the next Dalai Lama, which is a matter that should be determined solely within the Tibetan Buddhist faith community; (2)calls for an investigation into the Chinese Communist Party’s use of forced labor, in addition to other coercive measures, to force Tibetans to practice their faith in a manner compliant with the Party’s interpretation of normal religious activities;(3)calls on United States companies to scrutinize their supply chains and divest of suppliers and other partners that use Tibetan or other forced labor programs or are unable to certify that they do not use Tibetan or other forced labor;(4)calls on the United States Government to proactively support, as per the Tibetan Policy Act of 2002 (subtitle B of title VI of division A of Public Law 107–228; 22 U.S.C. 6901 note), the Dalai Lama’s call for negotiations to resolve the issue of Tibet, including by preserving religious freedom and Tibetan labor rights; and (5)encourages all nations to condemn the Chinese Communist Party’s attempts to impose its will on others, both at home and abroad, and stand together against the Party’s hegemonic agenda. 